   Case 3:19-cv-00797-K Document 8 Filed 05/31/19        Page 1 of 12 PageID 51


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION


                                            )
 CHM INDUSTRIES, INC., d/b/a                )
 CAROLINA HIGH MAST,                        )
                                            )
              Plaintiffs,                   )
                                            )   No. 3:19-CV-00797-K
       vs.                                  )
                                            )   JURY TRIAL DEMANDED
 TRASTAR, INC.,                             )
                                            )
              Defendant.                    )
                                            )
                                            )


       DEFENDANT TRASTAR, INC.’S ANSWER AND DEFENSES TO
                   PLAINTIFF’S COMPLAINT

      Defendant Trastar, Inc. (“Trastar”) files its Answer and Defenses to Plaintiff

CHM Industries, Inc., d/b/a Carolina High Mast’s (“Carolina High Mast”) Complaint

(Dkt. No. 1). Trastar responds to the Complaint as follows:


                                  I.    PARTIES

      1.     Trastar lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 1 and therefore denies them.

      2.     Admitted.


                       II.   JURISDICTION AND VENUE

      3.     Trastar admits that Carolina High Mast purports to state a claim for

patent infringement arising under the laws of the United States of America, Title 35
    Case 3:19-cv-00797-K Document 8 Filed 05/31/19        Page 2 of 12 PageID 52


of the United States Code and that the Court has subject matter jurisdiction pursuant

to 28 U.S.C. §§ 1331 and 1338(a). Trastar denies that it has committed any acts of

patent infringement and further denies that it is liable to Carolina High Mast under

the patent laws of the United States of America or any other laws.

       4.    Trastar admits that the Court has personal jurisdiction over Trastar

with respect to the alleged causes of action set forth in the Complaint. Trastar admits

that it has a place of business located at 860 N. Dorothy Drive, Suite 600, Richardson,

Texas 75081. Trastar denies that it has committed acts of patent infringement and

denies any remaining allegations in Paragraph 4 of the Complaint.

       5.    Solely for purposes of this action, Trastar does not contest venue in this

District.   Trastar denies that it has committed or is committing any acts of

infringement and denies any remaining allegations in Paragraph 5 of the Complaint.


                               III.   BACKGROUND

       6.    Trastar lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 6 and therefore denies them.

       7.    Trastar lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 7 and therefore denies them.

       8.    Trastar admits that Carolina High Mast has attached what appear to

be copies of U.S. Patent Nos. 9,677,754 (“the ’754 patent”) and 9,903,581 (“the ’581

patent”) as exhibits to its Complaint and that the ’754 patent and ’581 patents, on

their faces, bear issue dates of June 13, 2017 and February 27, 2018, respectively.

Trastar denies that the ’754 patent and the ’581 patent were duly and legally issued.



                                          2
   Case 3:19-cv-00797-K Document 8 Filed 05/31/19        Page 3 of 12 PageID 53


Trastar lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 8 and therefore denies them.

      9.     Trastar admits that it produces lighting systems and that its products

have included JXM-ST High Mast LED luminaires (“the Accused Product”) since at

least 2016. Trastar lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 9 and therefore denies them.


                           IV.    CAUSES OF ACTION


   A. COUNT ONE – ALLEGED INFRINGEMENT OF THE ’754 PATENT

      10.    Paragraph 10 of the Complaint does not contain any allegations

requiring a response. To the extent that a response is required, Trastar restates and

reincorporates by reference its responses to the above paragraphs as though fully set

forth herein and denies any remaining allegations.

      11.    Trastar admits that the ’754 patent on its face bears an issue date of

June 13, 2017. Trastar denies that the ’754 patent was duly and legally issued and

that it is valid and enforceable. Trastar lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 11 and

therefore denies them.

      12.    Denied.

      13.    Denied.

      14.    Denied.

      15.    Denied.




                                          3
   Case 3:19-cv-00797-K Document 8 Filed 05/31/19         Page 4 of 12 PageID 54


      16.    Paragraph 16 of the Complaint states a legal conclusion to which no

response is required.   To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’754

patent.

      17.    Paragraph 17 of the Complaint states a legal conclusion to which no

response is required.   To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’754

patent.

      18.    Paragraph 18 of the Complaint states a legal conclusion to which no

response is required.   To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’754

patent.

      19.    Paragraph 19 of the Complaint states a legal conclusion to which no

response is required.   To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’754

patent.

      20.    Paragraph 20 of the Complaint states a legal conclusion to which no

response is required.   To the extent that a response is required, Trastar lacks




                                          4
   Case 3:19-cv-00797-K Document 8 Filed 05/31/19         Page 5 of 12 PageID 55


knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’754

patent.

      21.    Paragraph 21 of the Complaint states a legal conclusion to which no

response is required.    To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’754

patent.

      22.    Admitted.

      23.    Denied.

      24.    Denied.

      25.    Trastar admits that it has known about the ’754 patent since on or about

July 21, 2017. Trastar denies the remaining allegations of Paragraph 25.

      26.    Denied.

      27.    Denied.


   B. COUNT TWO – ALLEGED INFRINGEMENT OF THE ’581 PATENT

      28.    Paragraph 28 of the Complaint does not contain any allegations

requiring a response. To the extent that a response is required, Trastar restates and

reincorporates by reference its responses to the above paragraphs as though fully set

forth herein and denies any remaining allegations.

      29.    Trastar admits that the ’581 patent on its face bears an issue date of

February 27, 2018. Trastar denies that the ’581 patent was duly and legally issued



                                          5
   Case 3:19-cv-00797-K Document 8 Filed 05/31/19         Page 6 of 12 PageID 56


and that it is valid and enforceable. Trastar lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph 29 and

therefore denies them.

      30.    Denied.

      31.    Denied.

      32.    Denied.

      33.    Denied.

      34.    Paragraph 34 of the Complaint states a legal conclusion to which no

response is required.    To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’581

patent.

      35.    Paragraph 35 of the Complaint states a legal conclusion to which no

response is required.    To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’581

patent.

      36.    Paragraph 36 of the Complaint states a legal conclusion to which no

response is required.    To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’581

patent.




                                          6
   Case 3:19-cv-00797-K Document 8 Filed 05/31/19         Page 7 of 12 PageID 57


      37.    Paragraph 37 of the Complaint states a legal conclusion to which no

response is required.   To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’581

patent.

      38.    Paragraph 38 of the Complaint states a legal conclusion to which no

response is required.   To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’581

patent.

      39.    Paragraph 39 of the Complaint states a legal conclusion to which no

response is required.   To the extent that a response is required, Trastar lacks

knowledge or information sufficient to form a belief as to the truth of this allegation

and therefore denies it. Trastar further denies that it infringes any claim of the ’581

patent.

      40.    Trastar admits that it has been aware of the ’581 Patent since at least

the day the Complaint was filed.      Trastar denies any remaining allegations in

paragraph 40.

      41.    Denied.

      42.    Denied.

      43.    Trastar admits that it has known about the ’581 patent since at least

the day the Complaint was filed.       Trastar denies the remaining allegations of




                                          7
    Case 3:19-cv-00797-K Document 8 Filed 05/31/19          Page 8 of 12 PageID 58


Paragraph 43.

      44.    Denied.

      45.    Denied.


                                  V.     JURY DEMAND

      46.    Trastar hereby demands a trial by jury of all issues so triable in this

action.


                            VI.        RELIEF REQUESTED

      47.    Trastar denies that Carolina High Mast is entitled to any relief, much

less the relief requested in Paragraphs A-F of the “RELIEF REQUESTED” in its

Complaint.


                  VII.   AFFIRMATIVE AND OTHER DEFENSES


                                       FIRST DEFENSE

      48.    Carolina High Mast has failed to state a claim upon which relief may be

granted.


                                  SECOND DEFENSE

      49.    Trastar does not infringe, and at all times relevant to this action, has

not infringed, either directly or indirectly, any of the claims of the ’754 patent or the

’581 patent (collectively, the “Asserted Patents”), either literally or under the doctrine

of equivalents.




                                             8
    Case 3:19-cv-00797-K Document 8 Filed 05/31/19          Page 9 of 12 PageID 59


                                  THIRD DEFENSE

      50.    Some or all of the claims of the Asserted Patents are invalid for failure

to comply with one or more provisions of Title 35, United States Code §§ 101, 102,

103, and/or 112.


                                FOURTH DEFENSE

      51.    Some or all of Carolina High Mast’s claims are barred by the doctrines

of estoppel, waiver, and/or unclean hands.


                                  FIFTH DEFENSE

      52.    Carolina High Mast is estopped from asserting infringement by Trastar

by virtue of prior art or conduct, statements, admissions, and/or representations

during the prosecution of the Asserted Patents and/or patents or applications related

thereto.


                                  SIXTH DEFENSE

      53.    To the extent that Carolina High Mast, its predecessors-in-interest, or

its licensees failed to properly mark any of its relevant products with the ’754 or ’581

Patents as required by 35 U.S.C. § 287 or otherwise give proper notice that Trastar’s

actions allegedly infringed the ’754 or ’581 Patents, Trastar is not liable for any of the

allegedly-infringing acts performed before it received actual notice of the alleged

infringement.




                                            9
   Case 3:19-cv-00797-K Document 8 Filed 05/31/19          Page 10 of 12 PageID 60




                                SEVENTH DEFENSE

         54.   Carolina High Mast has an adequate remedy at law, and no basis exists

for the grant of equitable relief.


                                 EIGHTH DEFENSE

         55.   This is not an egregious case of misconduct on the part of Trastar that

would warrant awarding enhanced or treble damages to Carolina High Mast

pursuant to 35 U.S.C. § 284.


                               PRAYER FOR RELIEF

         WHEREFORE, having fully answered, Trastar respectfully requests that the

Court:

         56.   Enter judgment in favor of Trastar and against Carolina High Mast and

dismiss Carolina High Mast’s claims with prejudice and declare that Carolina High

Mast takes nothing;

         57.   Enter judgment that Trastar does not infringe the ’754 or the ’581

Patents;

         58.   Enter judgment that the claims of the ’754 and ’581 Patents are invalid;

         59.   Hold that Carolina High Mast is not entitled to equitable relief;

         60.   Hold that Carolina High Mast is not entitled to money damages;

         61.   Award to Trastar its taxable costs of suit as the prevailing party;

         62.   Find this to be an exceptional case under 35 U.S.C. § 285 and award

Trastar its reasonable attorneys’ fees and costs incurred in this action, including pre-



                                            10
   Case 3:19-cv-00797-K Document 8 Filed 05/31/19      Page 11 of 12 PageID 61


judgment interest; and

      63.   Grant Trastar all other and further relief as the Court deems just and

proper.

Dated: May 31, 2019                         /s/John R. Emerson
                                            John R. Emerson
                                            Texas Bar No. 24002053
                                            russ.emerson@haynesboone.com
                                            Caroline K. Wray
                                            Texas Bar No. 24079607
                                            caroline.wray@haynesboone.com
                                            HAYNES AND BOONE, LLP
                                            2323 Victory Avenue, Suite 700
                                            Dallas, Texas 75219
                                            (214) 651-5000 (telephone)
                                            (214) 200-0615 (fax)

                                            COUNSEL FOR DEFENDANT TRASTAR, INC.




                                       11
   Case 3:19-cv-00797-K Document 8 Filed 05/31/19      Page 12 of 12 PageID 62




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 31, 2019, I caused a true and correct copy of the

foregoing to be served on all counsel of record via the Court’s CM/ECF System.

                                             /s/John R. Emerson
                                             John R. Emerson




                                        12
